PER CURIAM.
Ivory Arnold challenges his convictions and sentences for armed robbery with a deadly weapon, two counts of aggravated assault without a firearm, and two counts of battery. Appellant asserts that the trial court erred in denying his motion to suppress evidence seized from the room where he had been staying. We find that the trial judge could have reasonably found that a valid consent to search the room was given by the owner of the house who had joint control of the room.
Affirmed. See Preston v. State, 444 So.2d 939 (Fla.1984), sentence vacated by 564 So.2d 120 (Fla.1990); Muehleman v. State, 503 So.2d 310 (Fla.1987), cert. denied, 484 U.S. 882, 108 S.Ct. 39, 98 L.Ed.2d 170 (1987).
SHIVERS and WOLF, JJ., and CAWTHON, Senior Judge, concur.